

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement”), entered into on September 8, 2006, by
and between iCAD, Inc., a Delaware corporation (the “Company”), and Darlene M.
Deptula-Hicks (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive as its Executive Vice
President of Finance and Chief Financial Officer upon the terms and subject to
the conditions set forth in this Agreement; and
 
WHEREAS, the Executive is willing to accept such employment upon such terms;
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1. EMPLOYMENT AND DUTIES
 
1.1. Term of Employment. The Executive’s employment under this Agreement shall
commence on September  11, 2006 (the “Start Date”) and shall continue until
December 31, 2008, (such period being herein referred to as the “Initial Term,”
and the period from the Start Date through December 31, 2006 and any year
thereafter ending on December 31 shall be referred to as an “Employment Year”).
After the Initial Term and on the last day of any Employment Year thereafter,
this Agreement shall be automatically renewed for successive one year periods
(each such period being referred to as a “Renewal Term”), unless, more than
ninety (90) days prior to the expiration of the Initial Term or any Renewal
Term, either the Executive or the Company gives written notice that employment
will not be renewed, whereupon the term of the Executive’s employment (the
“Term”) shall terminate upon the expiration of the Initial Term or the then
current Renewal Term, unless sooner terminated pursuant to Section 5 hereof.
 
1.2. General.
 
1.2.1. During the Term, the Executive shall have the title of Executive Vice
President of Finance and Chief Financial Officer of the Company and shall have
such duties as may be from time to time delegated to her by the Chief Executive
Officer and the Board of Directors of the Company (the “Board”). The Executive
shall faithfully and diligently discharge her duties hereunder and use her best
efforts to implement the policies established by the Board. The Executive's
responsibilities shall include, among other things, to render executive, policy,
operations and other management services to the Company of the type customarily
provided by persons situated in similar executive and management capacities.
 
The Executive shall devote all of her business time, attention, knowledge and
skills faithfully, diligently and to the best of her ability, in furtherance of
the business and activities of the Company, provided, however, that nothing in
this Agreement shall preclude the Executive from devoting reasonable periods of
time required for serving as a director and member of a committee of the board
of directors of any of the organizations or corporations of which the Executive
currently serves or may serve in the future so long as (i) such activities
involve no conflict of interest with the interests of the Company, (ii) the
Executive notifies the Board of Directors of the Company of any new appointment
and the Board does not object to such appointment, and (iii) such activities do
not materially interfere with the performance of the Executive’s duties and
responsibilities under this Agreement.
 


--------------------------------------------------------------------------------





 
1.3. Reimbursement of Expenses.
 
(a) The Company shall pay to the Executive the reasonable expenses incurred by
her in the performance of her duties hereunder, including, without limitation,
those incurred in connection with the use of an automobile, business related
travel or entertainment, or, if such expenses are paid directly by the
Executive, the Company shall promptly reimburse her for such payments, provided
that the Executive properly accounts for such expenses in accordance with the
Company's policy.
 
(b) The Company shall pay to the Executive an automobile expense allowance in
the amount of $1,000 per month. The Executive shall pay all the expenses of
maintaining, insuring and operating such automobile.
 
1.4 Consideration. In consideration for the Executive’s execution of this
Agreement, the Company agrees that the Executive shall become employed by the
Company as set forth in this Agreement, the Executive shall be permitted access
to the Company’s confidential information and shall be eligible to receive
post-Term severance payments (Sections 5.4.2 and 5.4.3) as set forth in this
Agreement (subject to her compliance with Sections 7 and 8 of this Agreement).
The Executive understands, acknowledges and agrees that the Executive would not
receive the consideration specified in this Section 1.4, except for the
Executive’s execution of this Agreement and the fulfillment of the promises
contained herein.
 
2. COMPENSATION
 
2.1. Base Salary. During the Term, the Executive shall be entitled to receive a
base salary (“Base Salary”) at a rate of two hundred five thousand dollars
($205,000.00) per annum during the Term, which Base Salary shall be payable in
arrears in equal installments not less frequently than on a bi-monthly basis in
accordance with the payroll practices of the Company, with such increases as may
be determined by the Board from time to time.
 
2.2. Signing Bonus. In addition to the Base Salary, the Company shall pay to the
Executive a signing bonus of $20,000, which bonus shall be paid with the
Company’s first payroll following the commencement of the Term.
 
2.3. Incentive Bonus. The Executive shall be eligible to receive, for each
Employment Year during the Term (other than the year ending December 31, 2006),
an annual incentive bonus in each calendar year ending December 31 of up to an
amount equal to $82,000 (the “Incentive Bonus”) if the Company achieves goals
and objectives mutually agreed upon in writing by the Board of Directors and the
Executive for each Employment Year; provided, however, that the Incentive Bonus
for the year ending December 31, 2006 shall be such amount as determined by the
Board of Directors but in any event not be less than $27,000. The Incentive
Bonus shall be paid in a single lump sum no later than 15 calendar days
following the date on which the Company files with the Securities and Exchange
Commission (the “SEC”) its Annual Report on Form 10-K (or Form 10-KSB) which
includes audited financial statements for such Employment Year audited by an
independent registered public accounting firm.
 

2

--------------------------------------------------------------------------------





 
2.4. Stock Options.
 
(a) In addition to the Base Salary and Incentive Bonuses, if any, the Executive
shall receive, as incentive compensation, options (“Options”) to purchase up to
an aggregate of 275,000 shares (the “Shares”) of common stock of the Company,
pursuant to and upon the terms and conditions set forth in the form of Option
Agreement (the “Option Agreement”) attached as Exhibit A hereto. The Options
shall vest and be exercisable as to 55,000 of the Shares immediately, 55,000 of
the Shares on March 31, 2007, 55,000 of the Shares on September 11, 2007, 55,000
of the Shares on September 11, 2008 and 55,000 of the Shares on September 11,
2009, subject to earlier vesting as set forth in this Section 2.4 and Section
5.4.4(ii), and thereafter until September 11, 2011, subject to earlier
termination as provided in the Option Agreement, at an exercise price per share
equal to the last sales price for the Company's common stock on the date hereof.
Vesting of the Options shall accelerate as to the 55,000 Shares to which the
Option becomes exercisable at the latest date (to the extent any such Shares
remain unvested at the time), upon the closing sale price of the Company’s
common stock for a period of twenty (20) consecutive trading days exceeding
(i) 200% of the exercise price of the per share of the Options; (ii) 300% of the
exercise price per share of the Options or (iv) 400% of the exercise price per
share of the Options.
 
(b) The Executive agrees not to sell, contract to sell, sell or grant any
option, right, warrant or option to purchase, purchase any option or contract to
sell, pledge, hypothecate or otherwise transfer or dispose of the Shares prior
to September 11, 2007.
 
2.5. Additional Compensation. In addition to the Base Salary, Additional Salary
and the Incentive Bonuses, if any, and the Options, the Executive shall be
entitled to receive such other cash bonuses and such other compensation in the
form of stock, stock options or other property or rights as may from time to
time be awarded her by the Board during or in respect of her employment
hereunder.
 
3. PLACE OF PERFORMANCE. In connection with her employment by the Company, the
Executive shall be based at the Company’s principal executive offices in Nashua,
New Hampshire, subject to the mutual agreement of the Executive and the Company
to relocate her to another office of the Company.
 
4. EMPLOYEE BENEFITS
 
4.1. Benefit Plans. The Executive shall, during the Term, be included to the
extent eligible thereunder in all employee benefit plans, programs or
arrangements of general application (including, without limitation, any plans,
programs or arrangements providing for retirement benefits, options and other
equity-based incentive compensation, profit sharing, bonuses, disability
benefits, health and life insurance, or vacation and paid holidays) which shall
be established by the Company or any affiliate of the Company, for, or made
available to, their respective senior executives (“Benefits”). During the Term,
the Benefits described in this Section 4.1 may only be reduced as a result of a
general reduction for senior executives.
 

3

--------------------------------------------------------------------------------





 
4.2. Vacation. The Executive shall be entitled to not less than four (4) weeks
vacation at full pay for each year during the Term. Such vacation may be taken
in the Executive’s discretion, and at such time or times as are not inconsistent
with the reasonable business needs of the Company.
 
5. TERMINATION OF EMPLOYMENT
 
5.1. General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:
 
5.1.1. Death. The Executive’s employment under this Agreement shall terminate
upon her death.
 
5.1.2. Disability. If, as a result of the Executive’s Disability (as defined
below), the Executive shall have been absent from her duties under this
Agreement for sixty (60) consecutive days, the Company may terminate the
Executive’s employment upon fifteen (15) days prior written notice; provided
that the Executive has not returned to full time performance of her duties
during such fifteen (15)-day period. For purposes hereof, “Disability” shall
mean that the Executive is unable to perform her normal and customary duties
hereunder as a result of physical or mental incapacity, illness or disability.
 
5.1.3. Good Reason. The Executive may terminate her employment under this
Agreement for Good Reason at any time. For purposes of this Agreement, “Good
Reason” shall mean:
 
(i) The failure by the Company to comply with its material obligations and
agreements contained in this Agreement;
 
(ii) A material diminution of the executive responsibilities or title of the
Executive with the Company without the consent of the Executive; or
 
(iii) A reduction by the Company in the Base Salary as in effect on the date
hereof, or as the same may be increased from time to time, without the express
written consent of the Executive,
 
provided, however, that the Executive shall have provided the Company with
written notice that such actions are occurring and the Company has been afforded
a reasonable opportunity of at least thirty (30) days to cure the same.




5.1.4. Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
determined by the Board:
 

4

--------------------------------------------------------------------------------





 
(i) the failure or refusal by the Executive to substantially perform her
obligations under this Agreement (other than any such failure resulting from the
Executive’s incapacity due to physical or mental incapacity, illness or
disease); provided, however, that the Company shall have provided the Executive
with written notice that such actions are occurring and the Executive has been
afforded a reasonable opportunity of at least fifteen (15) days to cure same, or
 
(ii) the indictment of the Executive for a felony or other crime involving moral
turpitude or dishonesty; or
 
(iii) a breach of Section 7 or Section 8 hereof or a breach of any
representation contained in this Agreement by the Executive; or
 
(iv) a breach of fiduciary duty involving personal profit; or
 
(v) a material act of dishonesty in connection with her employment with the
Company; or
 
(vi) the Executive’s possession or use of illicit drugs, a prohibited substance
or alcohol, to such extent that it impairs her ability to perform her duties and
responsibilities; or
 
(vii) the Executive having committed acts or omissions constituting gross
negligence or willful misconduct (including theft, fraud, embezzlement, and
securities law violations) which is injurious to the Company, monetarily, or
otherwise. For purposes of this Section 5.1.4(vii), no act, or failure to act,
on the part of the Executive shall be considered “gross negligence” or “willful”
unless done, “or” omitted to be done, by her in bad faith and without reasonable
belief that her action or omission was in the best interest of the Company; or.
 
(viii) the Executive having committed any violation of, or noncompliance with,
any securities law, rule or regulation or stock exchange or Nasdaq Stock Market
regulation rule relating to or affecting the Company, including without
limitation,  the Executive’s failure or refusal to honestly provide a
certificate in support of the chief executive officer’s and/or principal
executive officer’s certification required under the Sarbanes-Oxley Act of 2002,
including the rules and regulations promulgated thereunder (the “Sarbanes-Oxley
Act”).
 
5.2. Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
 

5

--------------------------------------------------------------------------------





 
5.3. Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by her death, the date of her death, (b) if
the Executive’s employment is terminated pursuant to subsection 5.1.2 above,
fifteen (15) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of her duties on a
full-time basis during such fifteen (15)-day period), (c) if the Executive’s
employment is terminated pursuant to subsection 5.1.3 or 5.1.4 above, the date
specified in the Notice of Termination after the expiration of any applicable
cure periods, if any, and (d) if the Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given.
 
5.4. Compensation Upon Termination.
 
5.4.1. Termination for Cause. If the Executive’s employment shall be terminated
for Cause, the Company shall pay the Executive her Base Salary through the Date
of Termination, at the rate in effect at the time Notice of Termination is
given, and all expenses and accrued Benefits arising prior to such termination
which are payable to the Executive pursuant to this Agreement through the Date
of Termination and the Company shall have no further obligation with respect to
this Agreement.
 
5.4.2. Termination without Cause. Subject to the provisions of subsection 5.4.3
hereof, if, prior to the expiration of the Term, the Executive’s employment
hereunder is terminated by the Company without Cause (other than a termination
by reason of Disability), or by the Executive for Good Reason, the Company shall
pay to the Executive all expenses and accrued Benefits arising prior to such
termination which are payable to the Executive pursuant to this Agreement
through the Date of Termination and the Company shall continue to pay the
Executive her Base Salary as then in effect for the greater of (i) the remainder
of the original Term or (ii) a period of one year (1) year from the Date of
Termination (such period being referred to hereinafter as the “Severance
Period”), payable in monthly installments and, shall pay a pro rata portion of
the Incentive Bonus, if any, earned for the Employment Year through the Date of
Termination in the discretion of the Board of Directors, at such time the
Incentive Bonus, if any, would otherwise have been payable in accordance with
Section 2.3 hereof. In addition, during the Severance Period, the Executive
shall be entitled to continue to participate in all employee benefit plans that
the Company provides (and continues to provide) generally to its senior
executives.
 
5.4.3. Death During Severance Period. In the event of the Executive’s death
during the Severance Period, payments of Base Salary under this Section 5.4 and
payments under the Company’s employee benefit plan(s) shall continue to be made
in accordance with their terms during the remainder of the Severance Period to
the beneficiary designated in writing for such purpose by the Executive or, if
no such beneficiary is specifically designated, to the Executive’s estate.
 

6

--------------------------------------------------------------------------------





 
5.4.4. Termination Following Change in Control.
 
(i) Anything contained herein to the contrary notwithstanding, in the event the
Executive’s employment hereunder is terminated within six (6) months following a
Change in Control (as defined below) by the Company without Cause, or by the
Executive for Good Reason, then the Company shall pay to the Executive in
complete satisfaction of its obligations under this Agreement, as severance pay
and as liquidated damages (because actual damages are difficult to ascertain),
an amount equal to (i) (a) her Base Salary as then in effect for the greater of
(x) the remainder of the original Term or (y) a period of one (1) year from the
Date of Termination plus (b) an amount equal to the Incentive Bonus which would
otherwise been payable in accordance with Section 2.3 hereof for the Employment
Year in which the Date of Termination occurs, in monthly installments commencing
30 days following the Date of Termination; or (ii) a lump sum cash payment equal
to the present value of the payments otherwise due under clause (i); provided
that if such severance payment, either alone or together with other payments or
benefits, either cash or non-cash, that the Executive has the right to receive
from the Company, including, but not limited to, accelerated vesting or payment
of any deferred compensation, options, stock appreciation rights or any benefits
payable to the Executive under any plan for the benefit of employees, which
would constitute an “excess parachute payment” (as defined in Section 280G of
the Internal Revenue Code of 1986), then such severance payment or other benefit
shall be reduced to the largest amount that will not result in receipt by the
Executive of a parachute payment. The determination of the amount of the payment
described in this subsection shall be made by the Company’s independent auditors
at the sole expense of the Company. For purposes of clarification the value of
any options described above will be determined by the Company’s independent
auditors using a Black-Scholes valuation methodology.
 
For purposes of this Agreement, a “Change in Control” shall be deemed to
occur (i) when any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Section
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act, but excluding the Executive, the Company or any subsidiary or any
affiliate of the Company or any employee benefit plan sponsored or maintained by
the Company or any subsidiary of the Company (including any trustee of such plan
acting as trustee), becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act) of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities; or
(ii) the occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a subsidiary
or an affiliated company of the Company through purchase of assets, or by
merger, or otherwise.
 
(ii) If within six (6) months after the occurrence of a Change in Control, the
Company shall terminate the Executive’s employment without Cause, or the
Executive shall terminate her employment for Good Reason, then notwithstanding
the vesting and exercisability schedule in any stock option agreement between
the Company and the Executive, all unvested stock options granted by the Company
to the Executive pursuant to such agreement shall immediately vest and become
exercisable and shall remain exercisable for not less than 180 days thereafter.
 

7

--------------------------------------------------------------------------------





 
5.4.5. Termination upon Death or Disability. In the event of the termination of
the Executive's employment by reason of death or Disability, the Company shall
pay the Executive her Base Salary through the Date of Termination, at the rate
then in effect, and all expenses or accrued Benefits arising prior to such
termination which are payable to the Executive pursuant to this Agreement
through the Date of Termination. In addition, the Executive and/or her
beneficiaries shall be entitled to such other Benefits as shall be determined in
accordance with the benefit plans maintained by the Company.
 
6. INSURABILITY; RIGHT TO INSURE
 
During the continuance of the Executive's employment hereunder, the Company
shall have the right to maintain key man life insurance in its own name covering
the Executive's life in such amount as shall be determined by the Company, for a
term ending on the termination or expiration of this Agreement. The Executive
shall aid in the procuring of such insurance by submitting to the required
medical examinations, if any, and by filling out, executing and delivering such
applications and other instrument in writing as may be reasonably required by an
insurance company or companies to which application or applications for
insurance may be made by or for the Company.
 
7. CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION; NONDISPARAGEMENT
 
7.1. The Company and the Executive acknowledge that the services to be performed
by the Executive under this Agreement are unique and extraordinary and, as a
result of such employment, the Executive shall be in possession of confidential
information relating to the business practices of the Company. The term
“confidential information” shall mean any and all information (oral and written)
relating to the Company or any of its affiliates, or any of their respective
activities, as well as any distributors, vendors, suppliers, customers or other
third party of which the Executive shall possess in connection with her
employment with the Company, other than such information which (i) can be shown
by the Executive to be in the public domain (such information not being deemed
to be in the public domain merely because it is embraced by more general
information which is in the public domain) other than as the result of breach of
the provisions of this Section 7.1 or (ii) the Executive is required to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena or
other process of law. The Executive shall not, during the Term and for a period
of five (5) years thereafter, except as may be required in the course of the
performance of her duties hereunder, directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any confidential
information regarding the clients, customers or business practices of the
Company acquired by the Executive, without the prior written consent of the
Company; provided, however, that the Executive understands that Executive shall
be prohibited from misappropriating any trade secret at any time during or after
the Term.
 
7.2. Upon the termination of the Executive’s employment for any reason
whatsoever, all documents, records, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Company
which are in the possession of the Executive, including all copies thereof,
shall be promptly returned to the Company.
 

8

--------------------------------------------------------------------------------





 
7.3. The Executive hereby agrees that she shall not, during the Term and for a
period of two years after the Date of Termination, directly or indirectly,
within any county (or adjacent county) in any State within the United States or
territory outside of the United States in which the Company is engaged in
business during the Term, engage, have an interest in or render any services to
any business (whether as owner, manager, operator, licensor, licensee, lender,
partner, stockholder, joint venturer, employee, consultant, advisor or
otherwise) competitive with the business activities conducted by the Company,
its subsidiaries, or affiliates during the Term which business activities
include the CAD (computer aided detection) of breast cancer and colon cancer or
any other areas the Company may operate or business activities the Company may
engage in.. Notwithstanding the foregoing, nothing herein shall prevent the
Executive from owning stock in a publicly traded corporation whose activities
compete with those of the Company’s, provided that such stock holdings are not
greater than two percent (2%) of the outstanding stock of such corporation.
 
7.4. The Executive shall not, during the Term and for a period of two years
after the Date of Termination, directly or indirectly, take any action which
constitutes an interference with or a disruption of any of the Company’s
business activities including, without limitation, the solicitations of the
Company’s customers, distributors or vendors or persons listed on the personnel
lists of the Company.
 
7.5. For purposes of clarification, but not of limitation, the Executive hereby
acknowledges and agrees that the provisions of Sections 7.3 and 7.4 above shall
serve as a prohibition against her from, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee or customer of the Company (but only those
suppliers existing during the time of the Executive’s employment by the Company,
or at the termination of her employment), to discontinue or alter her, her or
its relationship with the Company.
 
7.6. (a) The Executive agrees that all processes, technologies and inventions
(“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by her during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company, are related in any
manner to the business (commercial or experimental) of the Company or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. The Executive shall further: (a) promptly disclose such
Inventions to the Company; (b) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (c) sign all papers necessary to carry out the
foregoing; and (d) give testimony in support of her inventorship;
 
(b) If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two (2) years
after the termination of her employment by the Company, it is to be presumed
that the Invention was conceived or made during the Term by the Company; and
 

9

--------------------------------------------------------------------------------





 
(c) The Executive agrees that she will not assert any rights to any Invention as
having been made or acquired by her prior to the date of this Agreement, except
for Inventions, if any, disclosed to the Company in writing prior to the date
hereof.
 
7.7. The Company shall be the sole owner of all products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the term of the
Executive’s employment hereunder, free and clear of any claims by the Executive
(or anyone claiming under the Executive) of any kind or character whatsoever
(other than the Executive’s right to receive payments hereunder). The Executive
shall, at the request of the Company, executive such assignments, certificates
or other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, or title and interest in or to any such properties.
 
7.8. At no time during or after the Term shall the Executive, directly or
indirectly, disparage the commercial, business, professional or financial, as
the case may be, reputation of the Company or its officers or directors.
 
7.9. Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 7 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to seek a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
7 or such other relief as may be required specifically to enforce any of the
covenants in this Section 7. The Executive hereby acknowledges and agrees that
the type and periods of restrictions imposed in this Section 7 are fair and
reasonable and are reasonably required for the protection of the Company’s
confidential information and the goodwill associated with the business of the
Company. Further, the Executive acknowledges and agrees that the restrictions
imposed in this Section 7 will not prevent her from obtaining suitable
employment after her employment with the Executive ceases or from earning a
livelihood. If for any reason it is held that the restrictions under this
Section 7 are not reasonable or that consideration therefor is inadequate, such
restrictions shall be interpreted or modified to include as much of the duration
and scope identified in this Section as will render such restrictions valid and
enforceable.
 
8. EXECUTIVE’S COOPERATION
 
During the Term and thereafter, the Executive shall cooperate with the Company
in any internal investigation or administrative, regulatory or judicial
proceeding as reasonably requested by the Company (including, without
limitation, the Executive being available to the Company upon reasonable notice
for interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into the Executive’s
possession, all at times and on schedules that are reasonably consistent with
the Executive’s other permitted activities and commitments). In the event the
Company requires the Executive’s cooperation in accordance with this section
after the termination of the Term, the Company shall reimburse the Executive for
all of her reasonable costs and expenses incurred, in connection therewith, plus
pay the Executive a reasonable amount per day for her time spent.
 

10

--------------------------------------------------------------------------------





 
9. RIGHTS OF INDEMNIFICATION
 
The Company shall indemnify the Executive to the fullest extent permitted by the
General Corporation Law of the State of Delaware, as amended from time to time,
for all amounts (including without limitation, judgments, fines, settlement
payments, expenses and attorney’s fees) incurred or paid by the Executive in
connection with any action, suit, investigation or proceeding arising out of or
relating to the performance by the Executive of services for, or the acting by
the Executive as a director, officer or employee of the Company, or any other
person or enterprise at the Company’s request.
 
10. MISCELLANEOUS
 
10.1. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
 

 
To the Company:
iCAD, Inc.
4 Townsend West, Suite 17
Nashua, New Hampshire 03063
Attn: Chief Executive Officer
         
with a copy to: 
         
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Attn: Robert J. Mittman, Esq.
       
To the Executive:
Darlene M. Deptula-Hicks
   
30 Crane Crossing Road
   
Plaistow, NH 03865
     



All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.
 
10.2. Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 

11

--------------------------------------------------------------------------------





 
10.3. Binding Effect; Benefits. Executive may not delegate her duties or assign
her rights hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
 
10.4. Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive. This Agreement may be
amended at any time by mutual written agreement of the parties hereto. In the
case of any conflict between any express term of this Agreement and any
statement contained in any employment manual, memo or rule of general
applicability of the Company, this Agreement shall control.
 
10.5. Warranty. The Executive hereby represents and warrants as follows:
(i) that the execution of this Agreement and the discharge of the Executive’s
obligations hereunder will not breach or conflict with any other contract,
agreement, or understanding between the Executive and any other party or
parties; and (ii) the Executive’s resume which was provided to the Company by
the Executive and other statements made about the Executive’s employment history
to the Company by the Executive are true, accurate and complete in all material
respects.
 
10.6. Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required under the Company’s employee benefit plans, if any.
 
10.7. Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of Delaware. Any claim or controversy arising out of or in connection with
this Agreement, or the breach thereof, shall be adjudicated exclusively by the
state courts for the State of New Hampshire, or by a federal court sitting in
New Hampshire. The parties hereto agree to the personal jurisdiction of such
courts and agree to accept process by regular mail in connection with any such
dispute.
 
10.8. Execution in Counterparts. This Agreement may be executed by the parties
in one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto. A
photocopy or electronic facsimile of this Agreement or of any signature hereon
shall be deemed an original for all purposes.
 

12

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set her hand, as of the day and year first above
written,
 

  THE COMPANY:         iCAD, INC                
 
 
By:
/s/ Kenneth Ferry
   
Name:
   
Title: CEO
        EXECUTIVE          /s/ Darlene M. Deptula-Hicks    Darlene M.
Deptula-Hicks



13

--------------------------------------------------------------------------------

